SUMMARY ORDER
Petitioner Harold Wapnick appeals from the district court’s denial of his petition under 28 U.S.C. § 2241 for a writ of habe-as corpus. He argues, inter alia, that he was entitled to more good time credits, that he was eligible for parole, that his fine was illegally imposed, and that he was deprived of defense witnesses. Wapnick’s good time credits were accurately calculated. His argument regarding entitlement to parole is meritless because the crimes for which he was convicted either continued through or occurred after November 1, 1987, the effective date of the United States Sentencing Guidelines. The Guide*42lines make him ineligible for parole. See United States v. Azeem, 946 F.2d 13, (2d Cir.1991). His remaining arguments were not raised in the district court and, in any event, are without merit.
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.